DETAILED ACTION
Specification
The spec filed 7/30/21 is accepted.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 5-8 continuously claim the phrase “rotatably couple”. However, the term “rotatably” or any form of “rotate” is not used in the specification.  As noted in the Remarks below, the term “rotate” goes well beyond what the inventive hinge actually accomplishes.  That is, the hinge of applicant’s invention allows pivoting between in a single plane (i.e. two dimensional; emphasis added).  The term “rotate” takes on a broader meaning including three dimensional rotation.  As such, the term “rotatably” is new matter.
Assuming arguendo that the Examiner has reached this rejection in error, then the specification is, at the minimum, objected to for not providing proper antecedent basis to the claims (see MPEP 608.012(o)).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Suchta (US Pub. No. 2002/0172928 A1) as evidenced by Wahl (US Pat. No. 4,317,654) and in further view of Watanabe (JP Pat. No. 0069188; as cited in applicant’s IDS).
Regarding claim 1, Suchta a polyhedral toy (Fig. 1), comprising eight polyhedral pieces (noting this would be a duplication of parts case law on the “polyhedral pieces” claimed below), wherein the polyhedral pieces are each formed with, among six faces of a cube, three faces adjacent to one another being left remaining and another three faces being removed (Figs. 1 and 2; noting the addition of three adjacent square pyramid pieces as shown in Fig. 1 would functionally meet this structural limitation; see also par. [0011]; see Wahl: Fig. 13 evidencing this combined structure, also see Watanabe: Fig. 20 evidencing a trisected cube), to thereby form three quadrangular pyramids having the remaining three faces serving as bottom faces, and the polyhedral pieces each include a triangle surface formed of six faces other than respective side faces of the quadrangular pyramids placed on one another (Figs. 1 and 2; noting the addition of three adjacent square pyramid pieces as shown in Fig. 1 would functionally meet this structural limitation; see par. [0011] for square pyramids, see par. [0014] making obvious that three adjacent square pyramid pieces may be adhered together by adhesive to create the claimed structure), wherein, when the bottom faces include a first face and a second face, which perpendicularly intersect each other in a vertical direction in plan view on the triangle surfaces, and a third face, which perpendicularly intersects each of the first face and the second face in a horizontal direction (Fig. 2), the polyhedral pieces are arranged so that, in plan view on a top face of the polyhedral toy having been unfolded into a cuboid shape of two rows and four columns, in each of the first row and the second row, the triangle surface, the third face, the third face, and the triangle surface of the polyhedral pieces are arranged in the following order (noting the ability to arrange them in this order is functionally possible given the structure), and wherein, the polyhedral pieces are coupled so that: a polyhedral piece located at a first row and first column position and a polyhedral piece located at a first row and second column position are coupled to each other at respective sides of first faces which are adjacent to each other (noting the ability to arrange and couple them in this order is functionally possible given the duplication of parts structure and par. [0014] disclosing “coupling” by adhesive);  the polyhedral piece located at the first row and second column position and a polyhedral piece located at a first row and third column position are coupled to each other at respective sides of a second face and a first face, which are arranged on the triangle surfaces on the respective bottom faces and face each other (noting the ability to arrange and couple them in this order is functionally possible given the duplication of parts structure and par. [0014] disclosing “coupling” by adhesive); the polyhedral piece located at the first row and third column position and a polyhedral piece located at a first row and fourth column position are coupled to each other at respective sides of second faces which are adjacent to each other (noting the ability to arrange and couple them in this order is functionally possible given the duplication of parts structure and par. [0014] disclosing “coupling” by adhesive); a polyhedral piece located at a second row and first column position and a polyhedral piece located at a second row and second column position are coupled to each other at respective sides of second faces which are adjacent to each other; respective sides of first surfaces which are adjacent to each other (noting the ability to arrange and couple them in this order is functionally possible given the duplication of parts structure and par. [0014] disclosing “coupling” by adhesive); the polyhedral piece located at the second row and second column position and a polyhedral piece located at a second row and third column position are coupled to each other at respective sides of a first face and a second face, which are arranged on the triangle surfaces on the respective bottom face and face each other (noting the ability to arrange and couple them in this order is functionally possible given the duplication of parts structure and par. [0014] disclosing “coupling” by adhesive); the polyhedral piece located at the second row and third column position and a polyhedral piece located at a second row and fourth column position are coupled to each other at respective sides of first surfaces which are adjacent to each other (noting the ability to arrange and couple them in this order is functionally possible given the duplication of parts structure and par. [0014] disclosing “coupling” by adhesive); the polyhedral piece located at the first row and the first column position and the polyhedral piece located at the second row and first column position are coupled to each other at respective sides of the third faces which are adjacent to each other, and the polyhedral piece located at the first row and the fourth column position and the polyhedral piece located at the second row and fourth column position are coupled to each other at respective sides of the third faces which are adjacent to each other (noting the ability to arrange and couple them in this order is functionally possible given the duplication of parts structure and par. [0014] disclosing “coupling” by adhesive).  Finally, and in the alternative, regarding the coupling of the polyhedral to each other to make an essential 2 x 4 x 1 structure, Watanabe makes obvious this coupling (Figs. 9 and 20).  Thus, it would have been obvious to one of ordinary skill in the art at the time In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)); that is, the polyhedral elements would be used to build objects, regardless of how many were used, or 3) obvious in light of the combination of blocks formed in Wahl: Fig. 12 and Watanabe: Figs. 9 and 20.  
	Regarding claim 2, the combined Suchta and Watanabe disclose that the polyhedral toy comprises at least one polyhedral toy to be played (Watanabe: Fig. 20).
Regarding claim 3, the combined Suchta and Watanabe disclose that the polyhedral toy comprises at least two polyhedral toys to be played through fitting to each other by male/female fitting (Watanabe: Fig. 20, items 1a and 1b; also noting a mere duplication of parts).
Regarding claim 4, the combined Suchta and Watanabe disclose that the polyhedral toy comprises at least two polyhedral toys to be played through transformation like building blocks (Watanabe: Fig. 20, items 1a and 1b; also noting a mere duplication of parts).
Regarding claim 5, Suchta makes obvious the claimed individual polyhedral pieces of claim 5 (see applicant’s Fig. 4 and then Suchta: Figs. 1 and 2; noting the addition by adhesive one of the square faces of the polyhedral piece is rotatably coupled to a first one of the other polyhedral pieces; and a different one of the square faces of the polyhedral piece is rotatably coupled to a second one of the other polyhedral pieces.  However, Watanabe makes obvious the ability for one of the square faces of the polyhedral piece is rotatably coupled to a first one of the other polyhedral pieces (Fig. 8, item 3 showing the hinge on the right hand side and page 8); and a different one of the square faces of the polyhedral piece is rotatably coupled to a second one of the other polyhedral pieces (Fig. 8, item 3 showing the hinge on the left hand side and page 8).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Suchta to attach multiple blocks via a hinge because doing so would be a simple substitution of one element (using adhesive tape, the adhesive tape creating a living hinge) for another (adhesive tape used to connect the blocks) to obtain predictable results (using adhesive tape to connect the blocks, the adhesive tape creating a living hinge between the blocks).
Regarding claims 6-8, Watanabe discloses the use of tape that can be used to connect blocks to creating living hinges at a plurality of locations (page 8 and Figs. 8 and 8, items 3).  As such, the ability to use the tape to create living hinges at a plurality of locations between the block structures would be functionally possible given the tape and its living hinge.  Restated, the ability to place the tape on individual blocks to connect them according applicant’s claims (i.e. “the first polyhedral piece is rotatably coupled to the second polyhedral piece on the first side”, etc.) is functionally possible given the tape structure and also use of a known technique (using .


Response to Arguments
Applicant's arguments filed 7/30/21 have been fully considered but they are not persuasive. 
Applicant essentially argues the Examiner’s rationale to use the polyhedral pieces in Suchta to make obvious the claimed structure in Fig. 4 of applicant’s spec.  Applicant cites to MPEP 2143.01 for support of this argument.  First, the citation made to MPEP 2143.01 is directed toward “references” being “combined” (i.e. noting plurality).  However, the Examiner is not using multiple references for the argument that the structure is functionally possible, he is using the sole reference of Suchta.  As such, it does not appear that MPEP 2143.01 is directly on point to support applicant’s argument.   Second, even assuming arguendo that the Examiner’s rejection lacks some rationale why the polyhedral would be combined to create the structure of applicant’s Fig. 4, Wahl specifically evidences the structure in Fig. 12 by way of Fig. 13.  As such, at a minimum and assuming arguendo that none of the Examiner’s previous rationales apply, using the polyhedral pieces in Suchta to create the shape in Wahl: Fig. 12 would be combining prior art elements (the polyhedral pieces disclosed in Suchta) according to known 
Applicant then goes on to argue that “a mere duplication would result in a random collection of polyhedral pieces” (see Remarks, received 7/30/21).  However, as stated above, Suchta as evidenced by Wahl: Fig. 12 and Watanabe: Fig. 20 makes obvious at least that the parts are created to form the “trisected cube”; “the trisected cube” coupled together.  Whether it is the combination of coupled trisected cubes (Watanabe: Fig. 20), the trisected cube (Wahl: Fig. 12), or the individual polyhedral pieces used to create the trisected cube (Suchta: Fig. 1) that are duplicated and then combined, makes no difference as the pieces would still be used to build larger objects.  
Moving to claims 5-8, the Examiner notes that applicant does not have support for the term “rotatably”.  That is, the term “rotate” or any form of it is not recited in the specification.  In addition, the term “rotate” goes well beyond what the inventive hinge actually accomplishes.  That is, the hinge of applicant’s invention allows pivoting between adjacent blocks in a single plane (i.e. two dimensional; emphasis added).  The term “rotate” takes on a broader meaning including three dimensional rotation.  As such, the term “rotatably” is new matter.
In addition, the Examiner the Examiner rejects claims 5-8 over Suchta as evidenced by Wahl and in further view of Watanabe (as cited in applicant’s IDS).  Watanabe makes obvious the ability to use a tape between adjacent blocks with a living hinge (page 8 and Figs. 8 and 9, items 3).  The exact location of these living hinges would be obvious based on the desired .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
9/7/21
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711